HEDRICK, Judge.
The defendant’s several assignments of error raise two questions: (1) Does the record support the judgment; and (2) Did the trial court err in not considering as a defense to plaintiff’s claim defendant’s allegation and evidence offered in support thereof that she did not intentionally or fraudulently default in the payments on the note secured by the deed of trust on the property with the specific intent to defraud the plaintiff of his interest in the property, but that she was financially unable to make the payments because the plaintiff breached the contract to make certain payments for the support and maintenance of the children?
“In accordance with the general principle that adversary title acquired by a cotenant inures to the benefit of his cotenants, the rule in most states is that where property owned in common is sold at a judicial sale or pursuant to a power contained in a deed of trust for the purpose of satisfying an obligation which *428rests alike upon all of the coproprietors, none of them can purchase the estate for his own sole benefit. If one of them buys it, he does so subject to the right of the others to contribute to the purchase price and participate in the benefits. Under this view, where one cotenant of an encumbered estate bids it in at a judicial sale (or a sale under a power) for the satisfaction of a common obligation, the purchase inures to the benefit of all the cotenants, provided they stand on their rights and seasonably contribute their respective proportions of the amount paid.” 20 Am. Jur. 2d, Cotenancy and Joint Ownership, § 71, p. 169 (footnotes omitted).
This general rule has been applied in North Carolina in Hatcher v. Allen, 220 N.C. 407, 17 S.E. 2d 454 (1941), where it is stated:
“If a cotenant purchases, either directly or indirectly, at a foreclosure sale under a mortgage or deed of trust binding on all the cotenants his purchase inures to the benefit of his cotenants and he will be regarded as holder for his cotenants, [citations omitted.]
Where a tenant in common purchases an outstanding title, it is presumed to have been done for the common benefit, and as a general rule purchase or extinguishment of an outstanding title, encumbrance or claim by one tenant in common inures to the benefit of his cotenants at their option. However, such a purchase is not void, but the purchasing tenant is ordinarily regarded as holding the title or interest acquired in trust for all of the cotenants who must elect within a reasonable time to avail themselves thereof, [citations omitted.]
Where the purchase by a third person was only nominal, he merely acting as agent for one of the cotenants, a deed to him will be considered as a matter of form merely and a conveyance from him to his principal will come under the well settled rule that if one cotenant purchases an outstanding title, and claims under it the common property as against the others, if they contest it his claim will not be allowed, because it must be presumed that each, as to the common interest, acts for all. [citations omitted.] That is to say, if one cotenant purchases, either directly or indirectly, at a foreclosure sale he cannot, by his own act, thus sever the cotenancy.”
*429The record contains judicial admissions that the plaintiff and the defendant owned the property in question as tenants in common; that the defendant in consideration of the right to exclusive possession of the property obligated herself to the plaintiff to make the payments on their joint obligation to United Savings and Loan Association; that the defendant failed to make the payments and the deed of trust securing the indebtedness was foreclosed, and the defendant became the last and highest bidder at the foreclosure sale; that the defendant assigned her bid to her mother who purchased the property and, after obtaining another loan secured by a new deed of trust to Workmen’s Federal Savings and Loan Association, paid off the original indebtedness and reconveyed the property to the defendant. Under these circumstances, we think the conclusion is inescapable that the defendant’s indirect purchase of the property inured to the benefit of her cotenant and that the plaintiff is entitled to a one-half undivided interest in the property.
The pleadings clearly show that the plaintiff and defendant were owners as tenants by the entireties of the property in question prior to the time they entered into the deed of separation. This estate was altered, and they became owners of the property as tenants in common by operation of law upon their absolute divorce on 1 December 1969. Koob v. Koob, 283 N.C. 129, 195 S.E. 2d 552 (1973) ; Smith v. Smith, 249 N.C. 669, 107 S.E. 2d 530 (1959). Thus, it is clear that neither their ownership of the property as tenants by the entireties nor as tenants in common was dependent on the deed of separation. Hatcher v. Allen, supra. It follows, therefore, that a breach of the terms of the deed of separation by either the plaintiff or the defendant would have no legal significance in determining their interest in the property as owners even though the deed of separation provided that the defendant in consideration of her making the payments on the joint obligation of the parties to United Savings and Loan Association was given the exclusive right to possession of the property.
The contract further provided that the plaintiff would make certain payments to the defendant for the support and maintenance of the children. Breach of this personal contract upon the part of either the plaintiff or the defendant would render that party liable to the other in damages for such breach, but such a breach could not and would not work a forfeiture of his or her interest in the property as an owner.
*430We conclude, therefore, that the allegations by the defendant in her answer and the evidence offered in support thereof that she was financially unable to make the payments on the deed of trust because the plaintiff breached his contract to make payments for the support and maintenance of the children does not constitute a defense to plaintiff’s claim to be declared an owner of the property as a tenant in common with the defendant.
It is our opinion and we so hold that no error prejudicial to the defendant was committed in the trial of this cause and the defendant’s judicial admissions coupled with the jury’s verdict support the judgment entered.
No error.
Chief Judge Brock and Judge Martin concur.